                   UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE


Maddie Singer,                         )
                                       )
             Plaintiff,                )
                                       )
v.                                     )       Civil Action
                                       )       Case No. 2:19-cv-02431-JPM-cgc
The University of Tennessee            )
Health Sciences Center,                )
                                       )
             Defendant.                )


            NOTICE OF DEPOSITION BY VIDEOCONFERENCE OF
                        RANDI ETTNER, PH.D.


      To:    Randi Ettner, Ph.D.
             c/o Amanda M. Garland, Esq.
             The Crone Law Firm, PLC
             88 Union Avenue, 14th Floor
             Memphis, TN 38103

      COMES NOW the Defendant, by and through counsel, pursuant to Rule 30 of

the Tennessee Rules of Civil Procedure, and gives notice that the attorney for the

Defendant, University of Tennessee, will take the videoconference deposition of

Randi Ettner, Ph.D. before an officer authorized to administer oaths under the laws

of the State of Tennessee, on May 6, 2021, beginning at 1:30 p.m. CDT. By

agreement of all counsel, the videoconference deposition will take place via Zoom

arranged by the court reporter (Alpha Reporting) and shall continue from hour to

hour and day to day until completed. The witness, the court reporter, and all

counsel shall appear by videoconference from their respective locations. This

                                           1
deposition will be taken on oral testimony and shall continue thereafter until

completed. The deposition will be recorded by audio-visual means. You are hereby

notified to appear and take such part in the examination as you may be advised and

shall be fit and proper.

      Please note that the witness is requested to bring to the deposition, or may

provide in advance, copies of all documents related in any way to her evaluation

and/or treatment of Plaintiff.

      Respectfully submitted this 19th day of April, 2021.


                                             /s/T. Harold Pinkley
                                             T. Harold Pinkley (BPR #009830)
                                             Associate General Counsel
                                             The University of Tennessee
                                             719 Andy Holt Tower
                                             Knoxville, TN 37996-0170
                                             865·974·3416
                                             harold.pinkley@tennessee.edu

                                             Attorney for Defendant, the
                                             University of Tennessee




                                         2
                            CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of Defendant’s Notice of Deposition

by Videoconference of Randi Ettner, Ph.D. on all counsel through the Court’s ECF

electronic filing system:

                    Amanda M. Garland, Esq.
                    The Crone Law Firm, PLC
                    88 Union Avenue, 14th Floor
                    Memphis, TN 38103
                    agarland@cronelawfirmplc.com

      Respectfully submitted this 19th day of April, 2021.


                                                    /s T. Harold Pinkley
                                                    T. Harold Pinkley
                                                    Tenn. BPR No. 009830




                                         3
